Citation Nr: 1706180	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) as a derivative TDIU claim from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in June 2012; a hearing transcript is of record.  

In October 2013, the Board remanded this claim for additional development.  The RO was instructed to schedule the Veteran for a VA examination, obtain medical treatment records, and locate Social Security Administration (SSA) records.  After the development was completed, the RO was instructed to consider whether a TDIU rating or a referral for extraschedular consideration was appropriate.  The RO followed the Board's remand instructions and then denied both a TDIU rating and a referral for extraschedular consideration.  The RO did not provide the Veteran with VCAA notice with respect to his TDIU claim.  Therefore, the claim was remanded again in March 2016 to provide the Veteran with the opportunity to substantiate his claim.  During the same month, the RO provided the Veteran with the pertinent VCAA notice and provided the Veteran additional time to submit information.  The Veteran did not submit any additional information.

Consequently, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  The claim is now ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to a TDIU is warranted.  The Veteran seeks entitlement to a TDIU, asserting that he has been unable to secure or maintain substantially gainful employment on account of the severity of his service-connected disabilities.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU at any time, as the Veteran does not have a single service-connected disability ratable at 60 percent or a combined disability rating of 70 percent.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In December 2011, the Veteran's VA physician stated that the Veteran cannot work due to physical pain in his thoracic disc/spine.  The physician provided a physical capacity evaluation, but did not express a rationale further explaining why the Veteran's disability precluded him from working.  During the Veteran's June 2012 hearing, the Board found that a claim for a TDIU due to the Veteran's back disability had been raised by the record.  The Veteran reported that he was unable to sit for any amount of time and was unable to lift anything.  The Veteran also stated that he was on morphine medication and had not worked since his release from the military.  

The record contains mixed medical evidence regarding the impact of the Veteran's disabilities on employment.  In December 2002, the Veteran provided a pain score of "3" and stated that nothing relieved his pain.  The Veteran noted that he had reinjured his back while doing yard work.  In July 2005, the Veteran reported a recent worsening in his back pain.  In March 2007, treatment records reflect that the Veteran's pain was so severe that he was vomiting as a result of it.  The Veteran underwent back surgery in June 2007 and he reported afterwards that his pain was gone.  In April 2008, a private treatment record documented that the Veteran was able to participate in most of the typical daily activities.  In August 2010, however, the Veteran reported that he was in constant pain.  The Veteran stated that his pain medication provided little relief.  The Veteran stated that some days he cannot be on his feet at all and that on a bad day, he has to go to the emergency room.  In May 2012, the Veteran received a spinal surgery consultation as a result of his complaint of persistent back pain.  In July 2014, VA treatment records indicate that medical staff observed the Veteran's independent ambulation and stated that he was independent in all of his activities of daily living (ADLs).  In September 2014, the Veteran complained of difficulty with long-term standing, sitting, and walking due to constant back pain.  The Veteran also reported difficulty in being active due to increasing pain.  In April 2016, the Veteran denied a complaint of pain or discomfort.  

During a May 2015 VA examination, the examiner opined that the Veteran's parasinusitis disability and right shoulder disability less likely than not impacted his ability to function in an occupational environment and did not cause any functional limitations.  The examiner cited the lack of objective evidence of the Veteran's parasinusitis disability and the lack of impact of limitation of the Veteran's range of motion of his right shoulder, respectively.  In regards to the Veteran's back disability, the examiner came to the same conclusion.  The examiner noted that there was no reason for the documented drastic decrease in the Veteran's range of motion from his May 2012 spinal consultation until the present examination.  The examiner also noted that the Veteran's medical record demonstrates that he ambulates independently and walks frequently.  The clinical examination did not show that the Veteran had incapacitating back pain.

In light of this evidence and affording the Veteran the benefit of the doubt, the Board finds that there is an indication in the record that the Veteran's service-connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to a TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether a TDIU is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.)

 2. Then, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




